Exhibit 10.3

 

ANALEX CORPORATION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of May 28, 2004 is
by and among ANALEX CORPORATION, a Delaware corporation (the “Company”) and each
of the stockholders of the Company listed on Schedule I hereto (the “Investor
Stockholders”).

 

Preliminary Statement

 

The Company and the Investor Stockholders are entering into a Purchase
Agreement, dated May 28, 2004 and as amended from time to time (the “Purchase
Agreement”), providing for the purchase by the Investor Stockholders of either
(i) (x) secured senior subordinated convertible promissory notes (the “Notes”)
which are convertible into shares of the Company’s Series B convertible
preferred stock, $.02 par value per share (“Series B Preferred Stock”) or (y)
shares of Series B Preferred Stock (the “Shares”) and, in either case, (ii)
warrants to purchase shares of Common Stock (as defined below) of the Company
(the “New Warrants”) and, in each case, subject to the terms and provisions of
the Purchase Agreement;

 

Simultaneously with, and as a condition to, the closing of the transactions
contemplated in the Purchase Agreement, the Company and the Investor
Stockholders desire to enter into this Agreement to provide certain registration
and other rights with respect to the Company’s common stock, $.02 par value per
share (“Common Stock”) and its Series B Preferred Stock held by or issuable to
the Investor Stockholders; and

 

Except for those registration rights set forth in (i) that certain Agreement and
Plan of Merger dated as of the 31st day of October, 2001, by and among the
Company, Analex Corporation, a Nevada corporation, and each of the selling
equity holders named therein, (ii) that certain Registration Rights Agreement,
dated as of December 9, 2003, by and among the Company and the stockholders
listed therein (as amended, the “Pequot Registration Rights Agreement”), and
(iii) that certain Registration Rights Agreement, dated as of May 28, 2004, by
and among the Company and the stockholders listed therein (the “Beta Analytics
Registration Rights Agreement”), no other registration rights, other than those
set forth herein with respect to the Investor Stockholders, have been granted by
the Company to its stockholders and are in existence as of the date hereof.

 

Terms and Conditions

 

In consideration of the mutual covenants and agreements contained in this
Agreement and the Purchase Agreement, and intending to be legally bound, the
parties hereto agree as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms have the
meanings indicated below or in the referenced sections of this Agreement:

 

“Additional Warrants.” Those certain additional warrants to purchase up to
$3,500,000 of Common Stock which may be issued to the Investor Stockholders in
accordance with Section 6.2 of the Purchase Agreement.

 



--------------------------------------------------------------------------------

“AMEX.” The American Stock Exchange.

 

“Common Stock.” As defined in the Preliminary Statement hereof.

 

“Company Acquisition.” Any acquisition by the Company of the stock (whether by
purchase, merger or otherwise) or assets of one or more other entities in each
case with an acquisition value (not including transaction expenses) of at least
$10,000,000.

 

“Exchange Act.” The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

“Investor Stockholders.” As defined in the Preliminary Statement hereof, and
their successors, assigns and transferees.

 

“New Warrants.” As defined in the Preliminary Statement hereof.

 

“Notes.” As defined in the Preliminary Statement hereof.

 

“Pequot Registration Rights Agreement.” As defined in the Preliminary Statement
hereof.

 

“Pequot Registrable Securities.” Any Common Stock issued or issuable upon
conversion or exercise of the (i) Company’s secured subordinated convertible
promissory notes which are convertible into shares of the Company’s Series A
convertible preferred stock, $.02 par value per share (the “Series A Preferred
Stock”), (ii) shares of Series A Preferred Stock and (ii) warrants to purchase
shares of Common Stock, and all other shares of Common Stock of the Company or
any successor acquired from time to time by the Pequot Stockholders pursuant to
the Series A Purchase Agreement; provided, that a Pequot Registrable Security
ceases to be a Pequot Registrable Security when (i) it is registered under the
Securities Act and disposed of in accordance with the registration statement
covering it or (ii) it is sold or transferred in accordance with the
requirements of Rule 144 (or similar provisions then in effect) promulgated by
the SEC under the Securities Act (“Rule 144”).

 

“Pequot Stockholders.” Pequot Private Equity Fund III, L.P. and Pequot Offshore
Private Equity Partners III, L.P. and their successors and assigns.

 

“Person.” An individual, a partnership, a corporation, a limited liability
company or partnership, an association, a joint stock company, a trust, a
business trust, a joint venture, an unincorporated organization or a government
entity or any department, agency, or political subdivision thereof.

 

“Piggyback Registration.” As defined in Section 4(a) hereof.

 

“Purchase Agreement.” As defined in the Preliminary Statement hereof.

 

2



--------------------------------------------------------------------------------

“Registrable Securities.” Any Common Stock issued or issuable upon conversion or
exercise of the Shares, Notes and Warrants or deriving therefrom, and all other
shares of Common Stock of the Company or any successor owned from time to time
by the Investor Stockholders other than the Pequot Registrable Securities;
provided, that a Registrable Security ceases to be a Registrable Security when
(i) it is registered under the Securities Act and disposed of in accordance with
the registration statement covering it or (ii) it is sold or transferred in
accordance with the requirements of Rule 144 (or similar provisions then in
effect) promulgated by the SEC under the Securities Act (“Rule 144”).

 

“Registration Expenses.” As defined in Section 7(a) hereof.

 

“Registration Statement.” Registration Statement shall mean the registration
statement contemplated by Section 3 and any additional registration statements
contemplated by Section 4, including (in each case) the prospectus, amendments
and supplements to such registration statement or prospectus, all exhibits
attached thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“SEC.” The United States Securities and Exchange Commission.

 

“Securities Act.” The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Series A Purchase Agreement.” That certain Subordinated Note and Series A
Convertible Preferred Stock Purchase Agreement, dated July 18, 2003, between the
Company and the Pequot Stockholders.

 

“Series B Preferred Stock.” As defined in the Preliminary Statement hereof.

 

“Shares.” As defined in the Preliminary Statement hereof.

 

“Subsequent Closing Provisions” As defined in Section 3(a) hereof.

 

“Subsequent Closings” As defined in the Purchase Agreement.

 

“Warrants.” The New Warrants and the Additional Warrants, collectively.

 

Section 2. Securities Subject to this Agreement.

 

(a) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever that Person owns, directly or beneficially, or
has the right to acquire, Registrable Securities, disregarding any legal
restrictions upon the exercise of that right.

 

(b) Majority of Registrable Securities. As used in this Agreement, the term
“majority of the Registrable Securities” means more than 50% of the Registrable
Securities being registered unless the context indicates that it is more than
50% of the Registrable Securities then issued and outstanding.

 

3



--------------------------------------------------------------------------------

Section 3. Registration on Form S-3. (a) Subject to receipt of necessary
information from the Investor Stockholders, the Company will, as soon as
practical but in no event later than 30 days following the earlier of the date
of (x) the conversion of the Notes or (y) the initial issuance of the Series B
Preferred Stock, in each case pursuant to the terms and conditions of the
Purchase Agreement, prepare and file with the SEC a Registration Statement on
Form S-3 to permit a public offering and resale of the Registrable Securities
under the Securities Act on a continuous (or shelf) basis under Rule 415. The
Company acknowledges that the plan of distribution contemplated by such
Registration Statement shall include offers and sales through underwriters or
agents, offers and sales directly to investors, block trades and such other
methods of offer and sale as the Investor Stockholders shall request. The
Company will use its reasonable best efforts to cause the Registration Statement
to be declared effective by the SEC within 90 days following the earlier of the
date of (x) the conversion of the Notes or (y) the initial issuance of the
Series B Preferred Stock, in each case, pursuant to the terms and conditions of
the Purchase Agreement. The Company will cause such Registration Statement to
remain effective until such time as all of the shares of Common Stock designated
thereunder are sold or the holders thereof are entitled to rely on Rule 144(k)
for sales of Registrable Securities without registration under the Securities
Act and without compliance with the public information, sales volume, manner of
sale or notice requirements of Rule 144(c), (e), (f) or (h). The Company will
file its pro-forma financial statements required by the Company’s Form 8-K
filing obligations under the Exchange Act within (i) 75 days of the Company’s
filing of the applicable Form 8-K relating to the Company’s acquisition of Beta
Analytics, Incorporated and (ii) 60 days of the Company’s filing of the
applicable Form 8-K relating to any other Company Acquisition. The Company will
pay all Registration Expenses of each registration of Registrable Securities
pursuant to this Section 3. The number of shares of Common Stock designated in
the Registration Statement shall be equal to the sum of the number of shares of
Common Stock issuable upon (a) the conversion of the Series B Preferred Stock
issued on conversion of the Notes and the conversion of the Series B Preferred
Stock and (b) the exercise of the Warrants held by or issuable to the Investor
Stockholders. The Company acknowledges that at the time the Company files the
Registration Statement pursuant to this Section 3 the number of Registrable
Securities will not be fixed due to the antidilution and other provisions
related to the Notes, Shares and Warrants (“Adjustment Provisions”) and due to
possible future issuances of Notes, Shares and Warrants at Subsequent Closings
(“Subsequent Closing Provisions”). Accordingly, the Company agrees that it will
register the number of shares of Common Stock issuable upon conversion of Series
B Preferred Stock issuable on conversion of the Notes and the conversion of the
Series B Preferred Stock and on the exercise of the Warrants held by or issuable
to the Investor Stockholders as of the date hereof. The Company agrees that,
thereafter, it will file, as soon as practicable but in no event later than 30
days after the issuance of additional Registrable Securities that are not
covered by such Registration Statement (due to the effect of the Adjustment
Provisions and the Subsequent Closing Provisions) such amendments and/or
supplements to the Registration Statement, and such additional Registration
Statements as are necessary in order to ensure that at least 100% of the number
of shares of Common Stock issuable on conversion of the Series B Preferred Stock
issuable on conversion of the Notes and the conversion of the Series B Preferred
Stock and on the exercise of the Warrants held by or issuable to the Investor
Stockholders are included in a Registration Statement, and the Company will use
its reasonable best efforts to cause such amendments, supplements and additional
Registration Statements to be declared effective within 90 days following the
issuance of such additional Registrable Securities that are not otherwise
covered by an effective Registration Statement.

 

4



--------------------------------------------------------------------------------

(b) Selection of Underwriters. If any registration pursuant to this Section 3 is
an underwritten offering, the Pequot Stockholders together with one additional
Investor Stockholder selected by the Pequot Stockholders will select, upon
consultation with the Company, as the investment banker(s) and manager(s) that
will administer the offering a nationally recognized investment banker(s) and
manager(s) with demonstrable industry-specific expertise and experience and
reasonably acceptable to the Company provided that for so long as General
Electric Pension Trust (“GEPT”) shall be a holder of or entitled to Registrable
Securities which are subject to an underwritten offering, in the case of any
such public offering or equity of the Company in which existing shareholders of
the Company are permitted to sell such equity, GEPT shall have the right, in its
sole discretion, to approve or disapprove of any underwriter in which General
Electric Company owns a direct or indirect interest of five percent (5%) or
more.

 

Section 4. Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities in an underwritten offering under the Securities Act, whether for its
own account or for the account of another stockholder (except for the
registration of securities to be offered pursuant to an employee benefit plan on
Form S-8, pursuant to a registration made on Form S-4 or any successor forms
then in effect) at any time other than pursuant to a registration in connection
with Section 3 above and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than twenty
(20) days prior to the anticipated filing date. Subject to the provisions of
Section 4(c), the Company will include in the Piggyback Registration all
Registrable Securities, on a pro rata basis based upon the total number of
Registrable Securities with respect to which the Company has received written
requests for inclusion within ten (10) days after the issuance of the Company’s
notice. Such holder’s notice shall state the intended method of disposition of
the Registrable Securities by such holder. Such Registrable Securities may be
made subject to an underwriters’ over-allotment option, if so requested by the
managing underwriter. The holders of Registrable Securities may withdraw all or
any part of the Registrable Securities from a Piggyback Registration at any time
before ten (10) business days prior to the effective date of the Piggyback
Registration. In any Piggyback Registration, the Company, the holders of
Registrable Securities and any Person who hereafter becomes entitled to register
its securities in a registration initiated by the Company must sell their
securities on the same terms and conditions. A registration of Registrable
Securities pursuant to this Section 4 shall be in addition to the registration
pursuant to Section 3.

 

(b) Piggyback Expenses. The Company shall pay to the holders of the Registrable
Securities included in a Piggyback Registration all Registration Expenses of
those holders.

 

(c) Underwriting; Priority on Piggyback Registrations. The right of any such
holder to be included in an underwritten registration pursuant to this Section 4
shall be conditioned upon such holder’s participation in such underwriting and
the inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. If the managing underwriter gives the Company its
written opinion that the total number or dollar amount of securities requested
to be included in the registration exceeds the number or

 

5



--------------------------------------------------------------------------------

dollar amount of securities that can be sold, the Company will include the
securities in the registration in the following order of priority: (i) first,
subject to the first proviso below, all securities the Company or the
stockholder, if any, on whose account securities are being registered proposes
to sell; (ii) second, subject to the first proviso below, up to the full number
or dollar amount of Registrable Securities requested to be included in the
registration (allocated pro rata among the holders of Registrable Securities
requested to be included in the registration, on the basis of the dollar amount
or number of Registrable Securities requested to be included, as the case may
be); (iii) third, up to the full number or dollar amount of Pequot Registrable
Securities requested to be included in the registration (allocated pursuant to
the Pequot Registration Rights Agreement) and (iv) fourth, any other securities
(provided they are of the same class as the securities sold by the Company)
requested to be included, allocated among the holders of such securities in such
proportions as the Company and those holders may agree; provided, that at least
fifteen percent (15%) of the Registrable Securities and fifteen percent (15%) of
the Pequot Registrable Securities requested to be included in such registration
shall be included in the offering; provided, further, that, (i) the holders of
Registrable Securities shall not be subject to any cutback in the amount of
Registrable Securities requested to be included in the registration unless all
other holders of securities requesting to be included in such registration other
than the stockholder, if any, on whose account securities are being registered,
and, other than the holders of the Pequot Registrable Securities to the extent
of fifteen percent (15%) of the Pequot Registrable Securities, have been
excluded from such registration and (ii) the holders of the Pequot Registrable
Securities shall not be subject to any cutback in the amount of Pequot
Registrable Securities requested to be included in the registration unless all
other holders of securities requesting to be included in such registration,
other than the holders of the Registrable Securities, have been excluded from
such registration. In the event that the managing underwriter advises the
Company that an underwriters’ over-allotment option is necessary or advisable,
the allocation provided for in this Section 4(c) shall apply to the
determination of which securities are to be included in the registration of such
shares.

 

(d) Selection of Underwriters. In any Piggyback Registration, the Company will
select as the investment banker(s) and manager(s) that will administer the
offering a nationally recognized investment banker(s) and manager(s) with
demonstrable industry-specific expertise and experience. The Company and the
holders of Registrable Securities whose shares are being registered shall enter
into a customary underwriting agreement with such investment banker(s) and
manager(s); provided that for so long as GEPT shall be a holder of or entitled
to Registerable Securities which are subject to an underwritten offering, in the
case of any such public offering or equity of the Company in which existing
shareholders of the Company are permitted to sell such equity, GEPT shall have
the right, in its sole discretion, to approve or disapprove of any underwriter
in which General Electric Company owns a direct or indirect interest of five
percent (5%) or more.

 

(e) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 4
prior to the effectiveness of such registration whether or not any holder has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 7 hereof.

 

6



--------------------------------------------------------------------------------

Section 5. “Lock-Up” Agreements.

 

If requested by the managing underwriter, each holder of Registrable Securities
agrees not to sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale with respect to (each, a “Disposition”) any
Registrable Securities (or other securities) of the Company held by such holder
(other than those included in the registration) for a 30 day period (or such
longer period requested by the managing underwriter which shall in no event
exceed 90 days) after the effective date of the first two registrations by the
Company only (and not by any stockholder on whose account securities are to be
registered) pursuant to Section 4 after the date hereof unless the managing
underwriter(s) agrees otherwise; provided, however, that all officers and
directors of the Company, all holders of at least five percent (5%) of the
Company’s equity securities purchased from the Company (other than securities
purchased from the Company at any time after the date of this Agreement in a
registered public offering) and all other persons with registration rights
(whether or not pursuant to this Agreement) are bound by and have entered into a
similar agreement and the restrictions on transfer have not been waived in whole
or in part with respect to any such officers, directors, holders or persons. If
any officer or director, holder or person is released by the Company from such
similar agreements or the Company has waived in whole or in part any
restrictions on transfer, the Investor Stockholders shall be similarly released
by the Company or shall be entitled to require that the Company modify the
obligations of such Investor Stockholders in connection with this Section 5.

 

Section 6. Registration Procedures.

 

(a) Obligations of the Company. Whenever required to register any Registrable
Securities, the Company shall as expeditiously as practicable:

 

(1) prepare and, as soon as practicable, but in any event within 30 days
following the earlier of the date of (x) the conversion of the Notes or (y) the
initial issuance of the Series B Preferred Stock, in each case pursuant to the
terms and conditions of the Purchase Agreement, in the case of a registration
pursuant to Section 3, file with the SEC a Registration Statement on Form S-3 to
permit a public offering and resale of the Registrable Securities under the
Securities Act on a continuous (or shelf) basis under Rule 415 and use
reasonable best efforts to cause the Registration Statement to become effective.
At least ten (10) days before filing a Registration Statement or prospectus or
at least three (3) business days before filing any amendments or supplements
thereto, the Company will furnish to the counsel of the holders of a majority of
the Registrable Securities being registered copies of all documents proposed to
be filed for that counsel’s review and approval, which approval shall not be
unreasonably withheld or delayed;

 

(2) immediately notify each seller of Registrable Securities of any stop order
threatened or issued by the SEC and take all actions reasonably required to
prevent the entry of a stop order or if entered to have it rescinded or
otherwise removed;

 

(3) prepare and file with the SEC such amendments and supplements to the
registration statement and the corresponding prospectus necessary to keep the
registration statement effective, in the case of the registration required by
Section 3 hereof for the period

 

7



--------------------------------------------------------------------------------

provided in Section 3 and in any other case for 90 days or such shorter period
as may be required to sell all Registrable Securities covered by the
registration statement; and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by the registration
statement during each period in accordance with the sellers’ intended methods of
disposition as set forth in the registration statement;

 

(4) furnish to each seller of Registrable Securities a sufficient number of
copies of the registration statement, each amendment and supplement thereto (in
each case including all exhibits), the corresponding prospectus (including each
preliminary prospectus), and such other documents as a seller may reasonably
request to facilitate the disposition of the seller’s Registrable Securities;

 

(5) use its best efforts to register or qualify the Registrable Securities under
securities or blue sky laws of jurisdictions in the United States of America as
any seller requests within twenty (20) days following the original filing of a
registration statement and do any and all other reasonable acts and things that
may be necessary or advisable to enable the seller to consummate the disposition
of the seller’s Registrable Securities in such jurisdiction; provided, however,
that the Company shall not be obligated to qualify as a foreign corporation to
do business under the laws of any jurisdiction in which it is not then qualified
or to file any general consent to service of process;

 

(6) notify each seller of Registrable Securities, at any time when a prospectus
is required to be delivered under the Securities Act, of any event as a result
of which the prospectus or any document incorporated therein by reference
contains an untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which such statements were made, and use best efforts to
prepare a supplement or amendment to the prospectus or any such document
incorporated therein so that thereafter the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which such statements were made;

 

(7) cause all registered Registrable Securities to be listed on each securities
exchange, if any, on which similar securities issued by the Company are then
listed;

 

(8) provide an institutional transfer agent and registrar and a CUSIP number for
all Registrable Securities on or before the effective date of the registration
statement;

 

(9) enter into such customary agreements, including an underwriting agreement in
customary form (which underwriting agreement shall include a “lock-up” agreement
regarding offers or sales by the Company, in customary form and with such
duration as may be reasonably requested by the underwriters), and take all other
actions in connection with those agreements as the holders of a majority of the
Registrable Securities being registered or the underwriters, if any, reasonably
request to expedite or facilitate the disposition of the Registrable Securities;

 

8



--------------------------------------------------------------------------------

(10) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to the registration
statement, and any attorney, accountant, or other agent of any seller or
underwriter, all financial and other records, pertinent corporate documents, and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any seller,
underwriter, attorney, accountant, or other agent in connection with the
registration statement; provided that an appropriate confidentiality agreement
is executed by any such seller, underwriter, attorney, accountant or other
agent;

 

(11) in connection with any underwritten offering, obtain a “comfort” letter
from the Company’s independent public accountants in customary form and covering
those matters customarily covered by “comfort” letters as the holders of a
majority of the Registrable Securities being registered or the managing
underwriter reasonably requests (and, if the Company is able after using its
reasonable efforts, the letter shall be addressed to holders of the Registrable
Securities, the Company and the underwriters);

 

(12) in connection with any underwritten offering, furnish, at the request of
the holders of a majority of the Registrable Securities being registered or
underwriter(s) of the offering, an opinion of counsel representing the Company
for the purposes of the registration, in the form and substance customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to counsel representing the holders of Registrable Securities being
registered and the underwriter(s) of the offering, addressed to the underwriters
and to the holders of the Registrable Securities being registered;

 

(13) use its best efforts to comply with all applicable rules and regulations of
the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement complying with the provisions of Section
11(a) of the Securities Act and covering the period of at least twelve (12)
months, but not more than eighteen (18) months, beginning with the first month
after the effective date of the Registration Statement;

 

(14) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
AMEX; and

 

(15) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

 

(b) Seller Information. In the event of any registration by the Company, from
time to time, the Company may require each seller of Registrable Securities
subject to the registration to furnish to the Company information regarding such
seller, the Registrable Securities held by them, and the distribution of the
securities subject to the registration, and such seller shall furnish all such
information reasonably requested by the Company.

 

(c) Notice to Discontinue. Each holder of Registrable Securities agrees by
acquisition of such securities that, upon receipt of any notice from the Company
of any event of the kind described in Section 6(a)(6), the holder will
discontinue disposition of Registrable Securities until the holder receives
copies of the supplemented or amended prospectus contemplated by

 

9



--------------------------------------------------------------------------------

Section 6(a)(6). In addition, if the Company requests, the holder will deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in the holder’s possession, of the prospectus covering the
Registrable Securities current at the time of receipt of the notice. If the
Company gives any such notice, the time period mentioned in Section 6(a)(3)
shall be extended by the number of days elapsing between the date of notice and
the date that each seller receives the copies of the supplemented or amended
prospectus contemplated in Section 6(a)(6).

 

(d) Notice by Holders. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, those holders shall notify the Company, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event concerning that holder of the Registrable Securities, as
a result of which the prospectus included in the registration statement contains
an untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

Section 7. Registration Expenses.

 

(a) Generally. All costs and expenses incurred in connection with the Company’s
performance of or compliance with this Agreement (the “Registration Expenses”)
shall be paid by the Company as provided in this Agreement. The term
“Registration Expenses” includes without limitation all registration filing
fees, reasonable professional fees and other reasonable expenses of the
Company’s compliance with federal, state and other securities laws (including
fees and disbursements of counsel for the underwriters in connection with state
or other securities law qualifications and registrations), printing expenses,
messenger, telephone and delivery expenses; reasonable fees and disbursements of
counsel for the Company and for one counsel for the holders of Registrable
Securities; reasonable fees and disbursement of the independent certified public
accountants selected by the Company (including the expenses of any audit or
“comfort” letters required by or incident to performance of the obligations
contemplated by this Agreement); fees and expenses of the underwriters
(excluding discounts and commissions); fees and expenses of any special experts
retained by the Company at the request of the managing underwriters in
connection with the registration; and applicable stock exchange and AMEX
registration and filing fees. The term “Registration Expenses” does not include
underwriting fees or commissions or transfer taxes, all of which shall be paid
by each of the sellers of Registrable Securities with respect to the Registrable
Securities sold by such seller.

 

(b) Other Expenses. To the extent the Company is not required to pay
Registration Expenses, each holder of securities included in any registration
will pay those Registration Expenses allocable to the holder’s securities so
included, and any Registration Expenses not allocable will be borne by all
sellers in proportion to the number of securities each registers.

 

Section 8. Indemnification.

 

(a) Indemnification by Company. In the event of any registration of Registrable
Securities under the Securities Act pursuant to this Agreement, to the full
extent permitted by law, the Company agrees to indemnify and hold harmless each
holder of Registrable Securities, its officers, directors, trustees, partners,
employees, advisors and agents, and each Person who controls the holder (within
the meaning of the Securities Act and the Exchange Act) against any and all

 

10



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and expenses arising out of (i) any untrue
or allegedly untrue statement of material fact contained in or incorporated by
reference into any registration statement or any amendment thereof under which
such Registrable Securities were registered under the Securities Act, any
prospectus or preliminary prospectus contained therein or any amendment thereof
or any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except to the extent the untrue statement or omission resulted from information
that the holder furnished in writing to the Company expressly for use therein,
and (ii) any failure to comply with any law, rule or regulation applicable to
such registration. Such indemnity shall remain in full force and effect,
regardless of any investigation made by such indemnified party, and shall
survive the transfer of such Registrable Securities by such holder. In
connection with a firm or best efforts underwritten offering, to the extent
customarily required by the managing underwriter, the Company will indemnify the
underwriters, their officers and directors and each Person who controls the
underwriters (within the meaning of the Securities Act and the Exchange Act), to
the extent customary in such agreements.

 

(b) Indemnification by Holders of Securities. In connection with any
registration statement, each participating holder of Registrable Securities will
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any registration statement or
prospectus and each participating holder agrees, severally and not jointly, to
indemnify and hold harmless, to the extent permitted by law, the Company, its
directors, officers, trustees, partners, employees, advisors and agents, and
each Person who controls the Company (within the meaning of the Securities Act
and the Exchange Act) against any and all losses, claims, damages, liabilities
and expenses arising out of any untrue or allegedly untrue statement of a
material fact or any omission or alleged omission to state a material fact
required to be stated in the registration statement or prospectus or any
amendment thereof or supplement thereto necessary to make the statements therein
not misleading, but only to the extent that the untrue statement or omission is
contained in or omitted from any information or affidavit the holder furnished
in writing to the Company expressly for use therein and only in an amount not
exceeding the net proceeds received by the holder with respect to securities
sold pursuant to such registration statement. Such indemnity shall remain in
full force and effect, regardless of any investigation made by the Company, and
shall survive the transfer of such Registrable Securities by such holder. In
connection with a firm or best efforts underwritten offering, to the extent
customarily required by the managing underwriter, each participating holder of
Registrable Securities will indemnify the underwriters, their officers and
directors and each Person who controls the underwriters (within the meaning of
the Securities Act and the Exchange Act), to the same extent as it has
indemnified the Company; provided, that the indemnity obligations of any holder
contained in such agreement shall be limited to the amount of such holder’s net
proceeds received from the sale of its Registrable Securities in such offering.

 

(c) Indemnification Proceedings. Any Person entitled to indemnification under
this Agreement will (i) give prompt notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in the
indemnified party’s reasonable judgment a conflict of interest may exist between
the indemnified and indemnifying parties with respect to the claim, permit the
indemnifying party to assume the defense of the claim with counsel reasonably
satisfactory to the indemnified party. If the indemnifying party does not assume
the defense, the indemnifying party will not be liable for any settlement made
without its consent (but that consent may not be unreasonably withheld). No
indemnifying party will consent to entry of any judgment

 

11



--------------------------------------------------------------------------------

or will enter into any settlement that does not include as an unconditional term
thereof the claimant’s or plaintiff’s release of the indemnified party from all
liability concerning the claim or litigation or which includes any non-monetary
settlement. An indemnifying party who is not entitled to or elects not to assume
the defense of a claim will not be under an obligation to pay the fees and
expenses of more than one counsel for all parties indemnified by the
indemnifying party with respect to the claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between the
indemnified party and any other indemnified party with respect to the claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of no more than one additional counsel for the indemnified parties.

 

(d) Contribution. If the indemnification provided for in Section 8(a) or (b) is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party
thereunder shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages, liabilities or expenses in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party in connection with the statements
or omissions that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the indemnified party and the indemnifying party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnified party and the indemnifying
party and the parties’ relative intent and knowledge.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding anything herein to the contrary, no participating holder of
Registrable Securities acting as an indemnifying party shall be required to
contribute any amount in excess of the amount by which the net proceeds of the
offering (before deducting expenses, if any) received by such participating
holder exceeds the amount of any damages that such participating holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The obligations of the Company and the holders of Registrable Securities under
this Section 8 shall survive the completion of any offering of Registrable
Securities in a registration statement, including the termination of this
Agreement.

 

Section 9. Rule 144. With a view to making available to the holders the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its best efforts to:

 

(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

 

12



--------------------------------------------------------------------------------

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

(c) So long as a holder owns any Registrable Securities, furnish to such holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 of the Securities Act, and of
the Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

 

Section 10. Participation in Underwritten Registration. No Person may
participate in any underwritten registration without (a) agreeing to sell
securities on the basis provided in underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements (the holders of
Registrable Securities in a registration pursuant to Section 3 and the Company
or stockholders on whose account securities are being registered in a piggyback
registration pursuant to Section 4(d)), and (b) completing and executing all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required by the underwriting arrangements.

 

Section 11. Termination. This Agreement shall terminate with respect to a holder
of Registrable Securities as of such time such holder is entitled to rely on
Rule 144(k) for sales of Registrable Securities without registration under the
Securities Act and without compliance with the public information, sales volume,
manner of sale or notice requirements of Rule 144 (c), (e), (f) or (h).

 

Section 12. Suspension of Registration Statement. The Company shall be permitted
to suspend the effectiveness of any Registration Statement hereunder if (i) the
Company provides at least 10 days’ prior written notice to the Investor
Stockholders of the Company’s intention to make a public offering of its Common
Stock within 30 days of such notice, other than a Registration Statement filed
pursuant to Section 3 hereof or (ii) a merger, acquisition, business combination
or other similar transaction has been proposed and is being actively considered
by the Company and notice of the same is provided to the Investor Stockholders.
Notwithstanding anything to the contrary in this Section 12, the Company shall
not be permitted to suspend the effectiveness of any Registration Statement
hereunder for more than 30 consecutive days at any one time or more than 60 days
in any 12-month period.

 

Section 13. Covenants.

 

(a) Certain Restrictions The Pequot Stockholders agree that they will not sell
any Registrable Securities or any other securities of the Company owned by the
Pequot Stockholders until the earlier of (i) the effective date of a
registration statement prepared by the Company and filed with the SEC in
accordance with Section 3 or (ii) the termination of the Purchase Agreement in
accordance with its terms.

 

13



--------------------------------------------------------------------------------

Section 14. Miscellaneous.

 

(a) Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Securities, (ii) any and all shares of voting common stock of the Company into
which the Registrable Securities are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in conversion of, in exchange for or in
substitution of, the Registrable Securities and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof. The Company shall use its best
efforts to cause any successor or assign (whether by sale, merger or otherwise)
to enter into a new registration rights agreement with the holders of
Registrable Securities on terms substantially the same as this Agreement as a
condition of any such transaction.

 

(b) Amendment. This Agreement may be amended or modified only by a written
agreement executed by (i) the Company and (ii) the holders of at least a 66 2/3%
in interest of the Registrable Securities. Any amendment or modification signed
by the Company and at least a majority in interest of the holders of Registrable
Securities shall bind all of the parties hereto.

 

(c) Attorneys’ Fees. In any legal action or proceeding brought to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
all reasonable expenses, charges, court costs and attorneys’ fees in addition to
any other available remedy at law or in equity.

 

(d) Benefit of Parties; Assignment. Subject to the terms and conditions of the
Purchase Agreement and this subsection (d), including, without limitation, the
transfer restrictions contained therein, all of the terms and provisions of this
Agreement shall be binding on and inure to the benefit of the parties and their
respective successors and assigns, including, without limitation, all subsequent
holders of securities entitled to the benefits of this Agreement who agree in
writing to become bound by the terms of this Agreement. The rights to cause the
Company to register Registrable Securities under this Agreement may be
transferred or assigned by such holder only to: (i) partners, members and
affiliates of such holder or (ii) a transferee or assignee who acquires at least
five percent (5%) of the Registrable Securities then outstanding (or, if a
smaller amount, the number of Registrable Securities held by such holder on an
as-converted and fully diluted basis), provided that the Company is given
written notice promptly following the time of such transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and, provided further, that the transferee or assignee of such
rights assumes in writing prior to such transfer or assignment, the obligations
of such holder under this Agreement.

 

(e) Captions. The captions of the sections and subsections of this Agreement are
solely for convenient reference and shall not be deemed to affect the meaning or
interpretation of any provision of this Agreement.

 

14



--------------------------------------------------------------------------------

(f) Cooperation. The parties agree that after execution of this Agreement they
will from time to time, upon the request of any other party and without further
consideration, execute, acknowledge and deliver in proper form any further
instruments and take such other action as any other party may reasonably require
to carry out effectively the intent of this Agreement.

 

(g) Counterparts; Facsimile Execution. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
Facsimile execution and delivery of this Agreement shall be legal, valid and
binding execution and delivery for all purposes.

 

(h) Entire Agreement. Each party hereby acknowledges that no other party or any
other person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in the Transaction
Documents (as defined in the Purchase Agreement) and acknowledges that it has
not executed this Agreement in reliance upon any such promises, representations,
understandings or warranties not contained herein or therein and that the
Transaction Documents supersede all prior agreements and understandings between
the parties with respect thereto. There are no promises, covenants or
undertakings other than those expressly set forth or provided for in the
Transaction Documents.

 

(i) Governing Law. The internal law of the State of Delaware will govern the
interpretation, construction, and enforcement of this Agreement and all
transactions and agreements contemplated hereby, notwithstanding any state’s
choice of law rules to the contrary.

 

(j) No Inconsistent Agreements. The Company represents and warrants that (i) it
has not granted to any Person the right to request or require the Company to
register any securities issued by the Company other than the rights contained
herein and the rights set forth in the agreements described in the third
paragraph of the Preliminary Statement hereto (the “Existing Registration Rights
Agreements”), (ii) this Agreement does not conflict with and is not inconsistent
with the rights set forth in the Existing Registration Rights Agreements and
(iii) any and all rights granted pursuant to the Existing Registration Rights
Agreements shall rank junior to the rights granted to the Investor Stockholders
under this Agreement. For so long as at least 10% of the shares of Series B
Preferred Stock acquired by the Investor Stockholders pursuant to the Purchase
Agreement remain outstanding, the Company shall not, except with the prior
written consent of at least a majority in interest of the Registrable Securities
held by the Investor Stockholders, enter into any agreement with respect to its
securities that shall grant to any Person registration rights that in any way
conflict with or are prior to or equal in right to the rights provided under
this Agreement.

 

(k) Notices. All notices, requests, demands, or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and properly addressed to the addresses of the parties set forth in the
Purchase Agreement or to such other address(es) as the respective parties hereto
shall from time to time designate to the other(s) in writing. All notices shall
be effective upon receipt.

 

(l) Specific Performance. Each of the parties agrees that damages for a breach
of or default under this Agreement would be inadequate and that in addition to
all other remedies available at law or in equity that the parties and their
successors and assigns shall be entitled to

 

15



--------------------------------------------------------------------------------

specific performance or injunctive relief, or both, in the event of a breach or
a threatened breach of this Agreement.

 

(m) Validity of Provisions. Should any part of this Agreement for any reason be
declared by any court of competent jurisdiction to be invalid, that decision
shall not affect the validity of the remaining portion, which shall continue in
full force and effect as if this Agreement had been executed with the invalid
portion eliminated; provided, however, that this Agreement shall be interpreted
to carry out to the greatest extent possible the intent of the parties and to
provide to each party substantially the same benefits as such party would have
received under this Agreement if such invalid part of this Agreement had been
enforceable. Whenever the words “include” or “including” are used in the
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(n) Consent of Pequot Stockholders. In accordance with Section 13(j) of the
Pequot Registration Rights Agreement, by executing this Agreement the Pequot
Stockholders hereby consent to (x) the registration and other rights granted by
the Company to the Investor Stockholders under this Agreement and (y) the terms
and provisions set forth in Section 4(c) of this Agreement with respect to the
priority of piggyback rights to the extent that such terms and provisions
constitute an amendment of the rights set forth in Section 4(c) of the Pequot
Registration Rights Agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

ANALEX CORPORATION

By:

 

/s/ Sterling E. Phillips, Jr.

   

--------------------------------------------------------------------------------

   

Name: Sterling E. Phillips, Jr.

   

Title:   Chief Executive Officer

 



--------------------------------------------------------------------------------

INVESTOR STOCKHOLDERS:

PEQUOT PRIVATE EQUITY FUND III, L.P.

By:

 

Pequot Capital Management, Inc.,

as Investment Manager

By:

 

/s/ Richard Joslin

   

--------------------------------------------------------------------------------

   

Name: Richard Joslin

   

Title:   Vice President

Notice to:

 

Aryeh Davis, Esq.

Carlos Rodrigues

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, CT 06880

PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.

By:

 

Pequot Capital Management, Inc.,

as Investment Manager

By:

 

/s/ Richard Joslin

   

--------------------------------------------------------------------------------

   

Name: Richard Joslin

   

Title:   Vice President

Notice to:

 

Aryeh Davis, Esq.

Carlos Rodrigues

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, CT 06880

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC PENSION TRUST

By:

  GE ASSET MANAGEMENT INCORPORATED, its investment manager

By:

 

/s/ David Wiederecht

   

--------------------------------------------------------------------------------

Name:

 

David Wiederecht

Title:

 

Vice President

 



--------------------------------------------------------------------------------

NEW YORK LIFE CAPITAL PARTNERS II, L.P.

By:  

NYLCAP Manager, LLC, its General Partner

 

By:  

/s/ James M. Barker, V

   

--------------------------------------------------------------------------------

Name:

 

James M. Barker, V

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Series A Investor Stockholders

 

Name and Address of Stockholder


--------------------------------------------------------------------------------

1.   

Pequot Private Equity Fund III, L.P.

     500 Nyala Farm Road      Westport, CT 06880      Attention: Carlos
Rodrigues     

                 Aryeh Davis, Esq.

     Tel: (203) 429-2200      Fax: (203) 429-2400 2.   

Pequot Offshore Private Equity Partners III, L.P.

     500 Nyala Farm Road      Westport, CT 06880      Attention: Carlos
Rodrigues                        Aryeh Davis, Esq.      Tel: (203) 429-2200     
Fax: (203) 429-2400 3.   

General Electric Pension Trust

     c/o GE Asset Management Incorporated      3003 Summer Street     

Stamford, Connecticut 06905

    

Attention: Daniel L. Furman, Esq.

    

Fax: (203) 326-4073

4.   

New York Life Capital Partners II, L.P.

     c/o NYLCAP Manager LLC      51 Madison Avenue, Room 3009     

New York, New York 10010

    

Attention: Quint Barker and Paul Stern

    

Fax: (212) 576-5591

 